Name: 81/195/EEC: Commission Decision of 16 March 1981 setting up, within the Advisory Committee on Seeds, a Special Section on the approximation of laws
 Type: Decision
 Subject Matter: agricultural policy;  means of agricultural production;  EU institutions and European civil service
 Date Published: 1981-04-02

 Avis juridique important|31981D019581/195/EEC: Commission Decision of 16 March 1981 setting up, within the Advisory Committee on Seeds, a Special Section on the approximation of laws Official Journal L 088 , 02/04/1981 P. 0042 - 0044 Finnish special edition: Chapter 3 Volume 13 P. 0031 Spanish special edition: Chapter 03 Volume 21 P. 0066 Swedish special edition: Chapter 3 Volume 13 P. 0031 Portuguese special edition Chapter 03 Volume 21 P. 0066 COMMISSION DECISION of 16 March 1981 setting up, within the Advisory Committee on Seeds, a Special Section on the approximation of laws (81/195/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas it is essential that the Commission should obtain the opinions of trade and professional interests and of consumers on the problems of approximating laws on seeds; Whereas the Economic and Social Committee stated in a report issued on 24 May 1972 that it would be highly desirable that an Advisory Committee, similar to those existing in the context of the organization of agricultural markets, be set up, alongside the Standing Committee on Foodstuffs and the Standing Veterinary Committee, consisting of representatives of the various economic and social interests concerned; Whereas all the trade and professional interests directly affected by the approximation of laws on seeds, and also consumers, should have an opportunity to participate in the formulation of opinions requested by the Commission; Whereas the professional and trade associations concerned with the sector, workers' organizations and also the consumer associations in the Member States have established organizations at Community level, HAS DECIDED AS FOLLOWS: Article 1 1. The Commission hereby establishes, within the Advisory Committee on Seeds, a Special Section on the approximation of laws, hereinafter called "the Section". 2. The Section shall report the outcome of its proceedings to the Committee. 3. The Section shall consist of representatives of organizations concerned with agriculture, producers, growers, merchants and distributors of seeds and propagating material for agriculture, horticulture and forestry, workers and consumers. Article 2 1. The Section may be consulted by the Commission on any problems concerning the approximation of laws on seeds and propagating material for agriculture, horticulture and forestry. 2. The chairman of the Section may indicate to the Commission the desirability of it consulting the Section on any matter within the latter's competence on which its opinion has not been sought. The chairman shall also do so at the request of any one of the interest groups represented in the Section. Article 3 1. The Section shall consist of 11 permanent members and a maximum of 24 non-permanent members. 2. The permanent members shall be responsible for coordinating their group's work. 3. Seats for permanent members shall be allocated as follows: - two to agricultural producers, - two to agricultural cooperatives, - three to producers, growers, merchants and distributorsof seeds and propagating material for agriculture,horticulture and forestry, - two to workers, - two to consumers. 4. The interest groups listed in paragraph 3 may each appoint a maximum of four non-permanent members, except the seed producers, growers, merchants and distributors, who may appoint a maximum of eight non-permanent members. Article 4 1. The permanent members of the Section shall be appointed by the Commission upon proposals from the following bodies: agricultural producers: the Committee of Agricultural Organizations in the European Economic Community (COPA) agricultural cooperatives: the General Committee for Agricultural cooperation in the European Economic Community (COGECA) producers, growers, merchants and distributors of seeds and propagating material for agriculture, horticulture and forestry: the Community-level trade organizations most representative of the category workers: the European Trade Union Confederation (ETUC) consumers: the Consumers' Consultative Committee set up by Commission Decision 73/306/EEC (1). 2. The said bodies and organizations shall put forward two candidates of different nationality in respect of each seat to be filled, both nationals of Member States of the Community. 3. The said bodies and organizations shall propose to the Commission, by letter addressed at least eight days before each meeting to the department of the Commission responsible for the provision of secretarial services pursuant to Article 9 (3), their other representatives in the Section. Article 5 1. The term of office of a permanent member of the Section shall be three years. It shall be renewable. Members shall not be remunerated for their services. After expiry of the three-year period, permanent members of the Section shall remain in office until they are replaced or until their appointments are renewed. A permanent member's term of office may be terminated before expiry of the three-year period by resignation or death. The term of office of a permanent member may also be terminated when the body which proposed him requests that he be replaced. The member shall then be replaced for the remainder of the said term in accordance with the procedure laid down in Article 4 (1) and (2). 2. A list of the permanent members shall be published by the Commission for information purposes in the Official Journal of the European Communities. Article 6 1. The permanent members shall elect a chairman of the Section from among their number for a term of three years. 2. On a first ballot this election shall require a two-thirds majority of the permanent members present and on subsequent ballots a simple majority of the permanent members present. 3. The Section may, under the same procedure, appoint other officers. In that event, in addition to the chairman, the officers shall not include more than one representative from each of the interest groups represented in the Section and to which the chairman does not belong. The officers shall carry out the functions of vice-chairman. The officers shall prepare and organize the work of the Section. Article 7 At the request of any of the interest groups represented, the chairman may invite a person delegated by the interest concerned to be present at meetings of the Section. He may also invite any person with special qualifications relevant to one of the items on the agenda to take part in an expert capacity in the proceedings of the Section and of its working groups. Such experts shall take part only in the discussion of the item in connection with which they are invited. Article 8 The Section may set up working groups. The working groups shall appoint a chairman and a rapporteur. The function of the working groups shall be to report to the Section on the subjects specified by the latter. Article 9 1. The Section shall meet at the place where the Commission has its seat. Meetings of the officers shall be convened by the chairman in agreement with the Commission 2. Representatives of the Commission departments concerned shall take part in meetings of the Section, the officers and the working groups. 3. The Commission shall provide secretarial services for the Section, the officers and the working groups. Article 10 1. On proposals from the bodies and organizations referred to in Article 4 (1) the Commission may appoint observers, for the term of office of the permanent members of the Section, to be responsible for administrative links with the Section's secretariat. 2. The observers may attend meetings of the Section and the working groups ; they shall not take part in the discussion. (1) OJ No L 283, 10.10.1973, p. 18. Article 11 The Section shall discuss matters on which the Commission has requested an opinion. No vote shall be taken. The Commission may, when seeking the opinion of the Section, set a time limit within which such opinion must be given. The views expressed by the various interest groups represented shall be included in a summary record which shall be forwarded to the Commission. In the event of unanimous agreement being reached in the Section on the opinion to be given, the Section shall formulate joint conclusions which shall be annexed to the summary record. The outcome of the Section's discussions shall be communicated by the Commission to the Council and to the Standing Committee on Seeds at their request. Article 12 Without prejudice to Article 214 of the Treaty, where the Commission informs participants at Section meetings that the opinion requested or the question raised is on a matter of a confidential nature, such persons shall be under an obligation not to disclose information which has come to their knowledge through the proceding of the Section or of its working groups. In such cases, only Section members and representatives of the Commission departments concerned may be present at meetings. Article 13 This Decision shall enter into force on 16 March 1981. Done at Brussels, 16 March 1981. For the Commission Poul DALSAGER Member of the Commission